.
                                                        6




OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
Honorable Charles Ii.Slaughter - page 2




             Whoever 0 * i (lb)for a oozudd4tration,
        reward or peouniarybenef%t, prosent or an-
        ticipated,dlreat or indkreot, adrises or
        coun~3l4 anoth5r 56 to mmular law, or ~drave
        a paper, docmant or ln5truwnt affecting or
        relating to secular rip;htsj+ * + or (d) for
        a consideration,diruat or inUreat, gives
        an opinion 80 to th% vaufuty    of th4 t&tile
        to real or personal prop4rts,~*   0 * AS prao-
        thling law**
           skaohof the sots eaumrated’by you sppeax+ clear-
ly to t‘allrithinthis def'i&tionof prsOtioe oilrcr.Your
intpiry does not dleolose,hmsmr, ex?ept inferent%ally,
that th4 llotary FubUo ptwSorms the wte'for 8 peouubry
benefit vithin the oaanirq of the Act,, ~0~t&r&he is not
aduly lismwmdlawyer. ue a%nllnbe esdr of these to ba
true.

             A Eotibry Publio         ia   a piablh     ofYio6r   under   author-
ity of the,&It&e appointed for a def%zdte time, requirea
by lau to subscribeto sllatkia%al oath anB to exeaute an
oiiiaialbox@.
          Els daltieeSC8 -      by lw 8s the,foning,a9
aoknow1eaapbntcor predo OP trit~tiainew        ; pmitenb
ing InatrurPantcr
                perPattedby;10~ to be +bt&qted, adsdnia-
terhg oaths,~emd taking deposlt&onS,@as 1s ati or mtsy
hereafter be wnt'erredby law upon County clerka~il(?iw.
0%~. 6th. Art. 6964).
                               mentioned by you cope
         Hone of the ectivitlcso
ui,h& the awpo of the ofTiM.el duties of such Ifotaiy
      .
          This Department has had b4for4 St the quest&on
of the unlawful paotios of law in the follorrlnp easea:
           In Opsnion Ho. 0438% we OoneSdemd a crontracrt
by a bond broker with a county to work out a suhedule of
the amount  4nil type of bond to be sold,for the particular
projeat mqgested by the county, and t&n to proaure the
servic4s    of   5n   attorney   to    prgpnve    tbs    wmLou4    otier4,
nstioes and other instz=unkmtereqwlred to make up the
transoriptof the bond pxwwe+qs     prelimixxaryto the
obtainini:of an o@.n%on of validity from the Attorney
Qeneralj likewise, to furnish the opinion of e reeog-
niwd bond attorney. The contra& w&w held to be il-
leiwl afithe umuthorised psotioe of law.
    IionorableCiharlosii.Slaughhtor - page 3




              In Opition Ho. 0-2233 we held that 8 Local
    attorney would be violatin& Article 4308 by fllkng ap-
    plicationsof foreign corporationsfor perreitsto do
    business in Texas for and on behalf of a corporation
    system which Is unauthorizedto practice law in the
    State of Texas.
               In OpLnioa No. c1-l860 wo 4dvleti the County
    Attorney of Basque Oounty that a contra& by a print-
    ing corporation agreeing *to peepare the le al proeeed-
    lags necessary to be cxecufed in yoting snd 7 or outhorle-
    l.ng the 100uanc0 Of the propowd t3emlritfsrr,~ YW il-
    logal and void a5 in v%ol,ationof the statute under
    ooIl4iderafion.

!             Upon the statutes, oone3.derations,81~3rulings
    sbovo stated, you are respeotfullyrdrieed that the aot.lvi-
    ties of the Sotary Publlo mentionedby you would be in
/   riolation o? Article 430a of Yernon@e Penal Oode of Texas.